FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                        October 2, 2020
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 JOHN LEE JOHNSON,

       Plaintiff - Appellant,

 v.                                                         No. 19-5105
                                               (D.C. No. 4:17-CV-00418-TCK-FHM)
 OK-DOC BOARD OF CORRECTIONS;                               (N.D. Okla.)
 MICHAEL ROACH, Chairman of the
 Oklahoma Department of Corrections
 Board of Corrections,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, McHUGH, and EID, Circuit Judges.
                  _________________________________

      Representing himself, John Lee Johnson appeals the district court’s summary

judgment for the defendants on his complaint alleging an equal-protection violation

under 42 U.S.C. § 1983.1 We affirm.



      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         In response to our order to show cause, Mr. Johnson has submitted a
declaration showing that his notice of appeal is timely. See Fed. R. App. P. 4(c)(1).
So we proceed, having jurisdiction under 28 U.S.C. § 1291.
                                     I. Background

      Oklahoma law requires its State Board of Corrections to place at least twenty

percent of an inmate’s wages in an account (savings account). Okla. Stat. tit. 57,

§ 549(A)(5). Inmates may use funds from their savings accounts to pay certain court

fees or costs, and they receive the funds in their savings accounts upon their

discharge. Id. The law exempts from the savings-account requirement inmates

serving sentences of life without the possibility of parole (LWOP). Id.

      Mr. Johnson is serving ten consecutive 1,000-year sentences in Oklahoma state

prison. He sued, alleging that his sentence is tantamount to LWOP and, as a result,

not exempting him from the savings-account requirement violates his right to equal

protection of the law. The district court concluded that Mr. Johnson did not show

that enforcing § 549(A)(5) violates his right to equal protection and granted summary

judgment for the defendants.

                                     II. Discussion

                        A. Mr. Johnson’s Request for Counsel

      We first take up Mr. Johnson’s request for counsel. We “may request an

attorney to represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1).

To decide whether to request counsel, we consider the nature of the factual issues, the

complexity of the legal issues, the litigant’s ability to present the claims, and the

merits. Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). The factual and




                                            2
legal issues in this case are uncomplicated, and Mr. Johnson has capably presented

his claim. We therefore deny his request for counsel.2

                                 B. Equal Protection

      Mr. Johnson argues that his sentence, though technically not LWOP, is

materially indistinguishable from LWOP because it is so long that he has no

possibility of discharge. For that reason, he says, he is similarly situated with LWOP

inmates. Exempting LWOP inmates but not him from the savings-account

requirement, his argument concludes, violates his right to equal protection.

                               1. Standard of Review

      We review de novo a district court’s decision to grant summary judgment,

applying the same standard governing the district court. Rivero v. Bd. of Regents of

Univ. of N.M., 950 F.3d 754, 758 (10th Cir. 2020). Courts must grant summary

judgment when “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Whether a fact is

material depends on the relevant substantive law. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). “Only disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the entry of summary

judgment.” Id.




      2
         We construe Mr. Johnson’s pro se pleadings liberally, but we may not serve
as his advocate. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
                                          3
                                       2. Analysis

       “The Equal Protection Clause of the Fourteenth Amendment commands that no

State shall deny to any person within its jurisdiction the equal protection of the laws,

which is essentially a direction that all persons similarly situated should be treated

alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (internal

quotation marks omitted). “The general rule is that legislation is presumed to be

valid and will be sustained if the classification drawn by the statute is rationally

related to a legitimate state interest.” Id. at 440. Rational-basis review, which

applies here,3 recognizes “that the drawing of lines that create distinctions is

peculiarly a legislative task and an unavoidable one. Perfection in making the

necessary classifications is neither possible nor necessary.” Mass. Bd. of Ret. v.

Murgia, 427 U.S. 307, 314 (1976) (per curiam). So a “classification does not fail

rational-basis review because it is not made with mathematical nicety or because in

practice it results in some inequality.” Heller v. Doe ex rel. Doe, 509 U.S. 312, 321

(1993) (internal quotation marks omitted). And because we do not require

legislatures to articulate the reasons behind the laws they pass, it is “irrelevant for

constitutional purposes whether the conceived reason for the challenged distinction


       3
        The parties appear to agree that rational-basis review applies. We recognize
that Mr. Johnson at times mentions a “heightened standard of review.” For example,
he “prays this court will allow a continued heightened standard of review.” Aplt.
Reply Br. at 3. But he also concedes that his challenge “to this statutory exemption
is subject to rational-basis review.” Aplt. Opening Br. at 2. In any event,
rational-basis review applies because Mr. Johnson is not alleging that he is “part of a
suspect class and is not alleging a fundamental-right violation,” Carney v. Okla.
Dep’t of Pub. Safety, 875 F.3d 1347, 1353 (10th Cir. 2017).
                                            4
actually motivated the legislature.” F.C.C. v. Beach Commc’ns, Inc., 508 U.S. 307,

315 (1993).

       Section 549(A)(5) is supported by a rational basis. Ensuring that inmates have

funds upon their discharge to help them rejoin society without state assistance is a

legitimate state interest. And to further that interest, it is rational to require savings

accounts and further to exclude LWOP inmates (who will not be discharged) from

that requirement. To be sure, the line drawn in § 549(A)(5) may not perfectly

separate those who will be discharged from those who will not. This imperfection

may cause some inequality. But “equal protection is not a license for courts to judge

the wisdom, fairness, or logic of legislative choices.” Beach Commc’ns, 508 U.S.

at 313. Where, as here, there are plausible reasons for a state’s action, our inquiry

must end. See id. at 313–14; Vance v. Bradley, 440 U.S. 93, 108 (1979) (“Even if the

classification involved here is to some extent both underinclusive and overinclusive,

and hence the line drawn by Congress imperfect, it is nevertheless the rule that in a

case like this perfection is by no means required.” (internal quotation marks

omitted)).

       The district court therefore correctly granted summary judgment despite

Mr. Johnson’s contention that there is a genuine dispute over a material fact—

whether he is similarly situated with LWOP inmates. Although that point is disputed,

it is not material because it will not affect the outcome of the suit. See Anderson,
477 U.S. at 248. Even if Mr. Johnson is similarly situated with LWOP inmates,



                                             5
enforcing § 549(A)(5) does not deprive him of equal protection because that law’s

classification has a rational basis.

                                       III. Conclusion

       We affirm the district court’s judgment.


                                              Entered for the Court


                                              Allison H. Eid
                                              Circuit Judge




                                             6